                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                     8:18CB11
                                                           Violation No.: 6483257 NE14
       vs.
                                                               DISMISSAL ORDER
ALI H. OSMAN,

                      Defendant.



       This matter is before the Court on the United States’ Motion for Dismissal [11]. The

Court, being duly advised in the premises, finds that said Motion should be sustained.

       IT IS HEREBY ORDERED:

       The United States’ Motion for Dismissal [11] is granted. The violation in the above-

captioned case as to the defendant ALI H. OSMAN is dismissed without prejudice.

       DATED this 29th day of November, 2018.



                                             BY THE COURT:

                                             s/ Susan M. Bazis
                                             United States Magistrate Judge
